Exhibit 10.3

Non-Employee Director

Notice of Restricted Stock Unit Grant

 

Participant:

   [Participant Name] Corporation:    CoreLogic, Inc. Notice:    You have been
granted the following Restricted Stock Units in accordance with the terms of the
Plan and the Restricted Stock Unit Award Agreement attached hereto. Type of
Award:    Restricted Stock Units Plan:    The CoreLogic, Inc. 2011 Performance
Incentive Plan Grant:    Date of Grant: [Grant Date]    Number of Shares
Underlying Restricted Stock Units: [Number of Shares Granted] Period of
Restriction:    Subject to the terms of the Plan and this Agreement, the Period
of Restriction applicable to the Restricted Stock Units shall commence on the
Date of Grant and shall lapse on the first anniversary of the Date of Grant, at
which time the Restricted Stock Units shall vest and become nonforfeitable. For
purposes of this Agreement, “Period of Restriction” means the period during
which the Restricted Stock Units are subject to a substantial risk of
forfeiture. The date on which the Period of Restriction lapses pursuant to this
paragraph is referred to herein as the “Lapse Date.”    The vesting schedule set
forth above requires the Participant’s continued service through the Lapse Date
as a condition to the lapsing of the Period of Restriction on such Lapse Date.
Except as provided in Section 4 of this Agreement, service for only a portion of
the Period of Restriction prior to the Lapse Date, even if a substantial
portion, will not entitle the Participant to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a termination
of services as provided in Section 4 below or under the Plan. Rejection:    If
you wish to accept this Restricted Stock Unit Award, please access Fidelity
NetBenefits® at www.netbenefits.com and follow the steps outlined under the
“Accept Grant” link at any time within forty-five (45) days after the Date of
Grant. If you do not accept your grant via Fidelity NetBenefits® within
forty-five (45) days after the Date of Grant, you will have rejected this
Restricted Stock Unit Award.



--------------------------------------------------------------------------------

Non-Employee Director

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Date of Grant set forth in the Notice of Restricted Stock Unit Grant attached
hereto (the “Grant Notice”), is made between CoreLogic, Inc. (the “Corporation”)
and the Participant set forth in the Grant Notice. The Grant Notice is included
in and made part of this Agreement.

1. Definitions.

Certain capitalized terms are defined in the Grant Notice, herein or in the
attached Appendix A. Capitalized terms used but not defined in the Grant Notice,
herein or in the attached Appendix A shall have the meaning assigned to such
terms in the Plan.

2. Grant of the Restricted Stock Units.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Corporation hereby grants to the Participant, pursuant to the Plan, a right to
receive the number of shares of Common Stock (“Shares”) set forth in the Grant
Notice (the “Restricted Stock Units”).

3. Dividend Equivalents.

Each Restricted Stock Unit shall accrue Dividend Equivalents (as defined below)
with respect to dividends that would otherwise be paid on the Share underlying
such Restricted Stock Unit during the period from the Grant Date to the date
such Share is delivered in accordance with Section 6. As of any date in this
period that the Corporation pays an ordinary cash dividend on its Common Stock,
the Corporation shall credit the Participant with an additional number of
Restricted Stock Units equal to (i) the per share cash dividend paid by the
Corporation on its Common Stock on such date, multiplied by (ii) the total
number of Restricted Stock Units subject to the award as of the related dividend
payment record date (including any Dividend Equivalents previously credited
hereunder), divided by (iii) the fair market value (as determined in accordance
with the terms of the Plan) of a share of Common Stock on the date of payment of
such dividend. Any Restricted Stock Units credited pursuant to the foregoing
provisions of this Section 3 shall be subject to the same Period of Restriction,
payment, delivery and other terms, conditions and restrictions as the original
Restricted Stock Units to which they relate. Any such crediting of Dividend
Equivalents shall be conclusively determined by the Administrator. No crediting
of Restricted Stock Units shall be made pursuant to this Section 3 with respect
to any Restricted Stock Units which, as of such record date, have either been
delivered or terminated pursuant to the Plan or this Agreement. For purposes of
this Agreement, “Dividend Equivalents” means the equivalent value (in cash or
Shares) of dividends that would otherwise be paid on the Shares subject to the
Restricted Stock Units but that have not been issued or delivered.

4. Period of Restriction; Termination.

The Period of Restriction with respect to the Restricted Stock Units shall be as
set forth in the Grant Notice. Subject to the terms of the Plan and the
remaining provisions of this Section 4, all Restricted Stock Units for which the
Period of Restriction had not lapsed prior to the date of the Participant’s
Termination (as defined in Appendix A attached hereto) shall be immediately
forfeited. Notwithstanding the foregoing to the contrary:

 

  (a) In the event of the Participant’s death or Disability (as defined in
Appendix A attached hereto) prior to his or her Termination, the Period of
Restriction as to all remaining unpaid Restricted Stock Units shall lapse in its
entirety.

 

  (b) In the event of the Participant’s Termination due to his or her Retirement
(as defined in Appendix A attached hereto) from the Board, the Period of
Restriction as to all remaining unpaid Restricted Stock Units shall lapse in its
entirety.

 

- 2 -



--------------------------------------------------------------------------------

5. Change in Control.

In the event of a Change in Control (as defined in Appendix A attached hereto),
the Period of Restriction as to all remaining unpaid Restricted Stock Units
shall lapse in its entirety as of (or, to the extent necessary to give effect to
the acceleration, immediately prior to) the Change in Control.

6. Delivery of Shares.

The Shares underlying the Restricted Stock Units for which the Period of
Restriction has lapsed according to the vesting schedule set forth in the Grant
Notice, together with Shares comprising all accrued Dividend Equivalents with
respect to such Restricted Stock Units, shall be delivered by the Corporation to
the Participant as soon as reasonably practicable, but in no event later than 74
days, following the applicable Lapse Date set forth in the Grant Notice. The
Shares underlying the Restricted Stock Units for which the Period of Restriction
has lapsed pursuant to Section 4 or Section 5 of this Agreement, together with
Shares comprising all accrued Dividend Equivalents with respect to such
Restricted Stock Units, shall be delivered by the Corporation to the Participant
as soon as reasonably practicable, but in no event later than 74 days, following
the first to occur of (i) the date of the Participant’s Disability, (ii) the
date of the Participant’s death, (iii) the date of the Participant’s “separation
from service” (as such term is used for purposes of Section 409A of the Code),
whether such separation from service results from retirement or otherwise, or
(iv) the date of a Qualified Change in Control (as defined in Appendix A
attached hereto), provided that any Shares for which the Period of Restriction
has lapsed pursuant to Section 5 of this Agreement in connection with a Change
in Control that is not a Qualified Change in Control shall be delivered as soon
as reasonably practicable, but in no event later than 74 days, following the
applicable Lapse Date set forth in the Grant Notice if such Lapse Date occurs
prior to any of the other events triggering delivery specified in this sentence.
The Participant shall have no rights to receive delivery of any Shares with
respect to Restricted Stock Units that have been forfeited or cancelled, or for
which Shares have previously been delivered. No fractional Shares shall be
delivered, and the Shares otherwise deliverable in any payment pursuant to this
Section 6 shall be rounded down to the nearest whole number of Shares.

7. No Ownership Rights Prior to Issuance of Shares.

Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Restricted Stock Units, nor have any rights to
dividends (other than rights to Dividend Equivalents pursuant to Section 3) or
other rights as a shareholder with respect to any such Shares, until and after
such Shares have been actually issued to the Participant and transferred on the
books and records of the Corporation or its agent in accordance with the terms
of the Plan and this Agreement.

8. Detrimental Activity.

(a) Notwithstanding any other provisions of this Agreement to the contrary, if
at any time prior to the delivery of Shares with respect to the Restricted Stock
Units, the Participant engages in Detrimental Activity, such Restricted Stock
Units shall be cancelled and rescinded without any payment or consideration
therefor. The determination of whether the Participant has engaged in
Detrimental Activity shall be made by the Administrator in its good faith
discretion, and lapse of the Period of Restriction and delivery of Shares with
respect to the Restricted Stock Units shall be suspended pending resolution to
the Administrator’s satisfaction of any investigation of the matter.

(b) For purposes of this Agreement, “Detrimental Activity” means at any time
(i) using information received during the Participant’s membership on the Board
relating to the business affairs of the Corporation or any of its Subsidiaries
or Affiliates (as defined in Appendix A attached hereto), in breach of the
Participant’s express or implied undertaking to keep such information
confidential; (ii) directly or indirectly persuading or attempting to persuade,
by any means, any employee of the Corporation or any of its Subsidiaries or
Affiliates to breach any of the terms of his or her employment with Corporation,
its Subsidiaries or its Affiliates; (iii) directly or indirectly making any
statement that is, or could be, disparaging of the Corporation or any of its
Subsidiaries or Affiliates, or any of their respective employees (except to the
extent necessary to respond truthfully to any inquiry from applicable regulatory
authorities or to provide information pursuant to legal process); (iv)

 

- 3 -



--------------------------------------------------------------------------------

directly or indirectly engaging in any illegal, unethical or otherwise wrongful
activity that is, or could be, substantially injurious to the financial
condition, reputation or goodwill of the Corporation or any of its Subsidiaries
or Affiliates; or (v) directly or indirectly engaging in an act of misconduct
such as, embezzlement, fraud, dishonesty, nonpayment of any obligation owed to
the Corporation or any of its Subsidiaries or Affiliates, breach of fiduciary
duty or disregard or violation of rules, policies or procedures of the
Corporation or any of its Subsidiaries or Affiliates, an unauthorized disclosure
of any trade secret or confidential information of the Corporation or any of its
Subsidiaries or Affiliates, any conduct constituting unfair competition, or
inducing any customer to breach a contract with the Corporation or any of its
Subsidiaries or Affiliates, in each case as determined by the Administrator in
its good faith discretion.

9. The Plan.

In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Administrator. In the event of any conflict between the provisions of the Plan
and this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly, provided that the provisions of
Section 6 (Delivery of Shares) of this Agreement shall control over any
conflicting payment provisions of the Plan. The Plan and the prospectus
describing the Plan can be found on Fidelity NetBenefits® at www.netbenefits.com
under Plan Information and Documents. A paper copy of the Plan and the
prospectus shall be provided to the Participant upon the Participant’s written
request to the Corporation at CoreLogic, Inc., 4 First American Way, Santa Ana,
California 92707, Attention: Incentive Compensation Plan Administrator, or such
other address as the Corporation may from time to time specify.

10. Compliance with Laws and Regulations.

(a) The Restricted Stock Units and the obligation of the Corporation to sell and
deliver Shares hereunder shall be subject in all respects to (i) all applicable
Federal and state laws, rules and regulations and (ii) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Administrator shall, in its discretion,
determine to be necessary or applicable. Moreover, the Corporation shall not
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement if doing so would be contrary to applicable law. If
at any time the Corporation determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Corporation shall not be
required to deliver any certificates for Shares to the Participant or any other
person pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Corporation.

(b) It is intended that the Shares received in respect of the Restricted Stock
Units shall have been registered under the Securities Act. If the Participant is
an “affiliate” of the Corporation, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Corporation may bear a legend setting forth such
restrictions on the disposition or transfer of the Shares as the Corporation
deems appropriate to comply with Federal and state securities laws.

(c) If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Corporation pursuant to this Agreement, an
agreement (in such form as the Corporation may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the

 

- 4 -



--------------------------------------------------------------------------------

Securities Act, but in claiming such exemption the Participant shall, prior to
any offer for sale of such Shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Corporation, from counsel for or approved
by the Corporation, as to the applicability of such exemption thereto.

11. Notices.

All notices by the Participant or the Participant’s assignees shall be addressed
to CoreLogic, Inc., 4 First American Way, Santa Ana, California 92707,
Attention: Incentive Compensation Plan Administrator, or such other address as
the Corporation may from time to time specify. All notices to the Participant
shall be addressed to the Participant at the Participant’s address in the
Corporation’s records.

12. Severability.

In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.

13. Adjustments.

The Restricted Stock Units and the Shares underlying the Restricted Stock Units
shall be subject to adjustment and conversion pursuant to the terms of
Section 7.1 of the Plan.

14. Tax Withholding.

Any payment or delivery of Shares pursuant to this Agreement shall be subject to
the Corporation’s rights to withhold any applicable Federal, state, local and
non-United States taxes in accordance with Section 8.5 of the Plan.

15. Section 409A.

The provisions of this Agreement shall be construed and interpreted to comply
with Section 409A of the Code so as to avoid the imposition of any penalties,
taxes or interest thereunder. Notwithstanding any provision of Section 6 of this
Agreement to the contrary, if the Participant is a “specified employee” as
defined in Section 409A of the Code, the Participant shall not be entitled to
any payment of Shares underlying Restricted Stock Units that are considered
deferred compensation subject to the requirements of Section 409A of the Code in
connection with the Participant’s separation from service until the earlier of
(a) the date which is six months after the Participant’s separation from service
for any reason other than the Participant’s death, or (b) the date of the
Participant’s death. Any Shares underlying the Restricted Stock Units otherwise
payable to the Participant following the Participant’s separation from service
that are not so paid by reason of this Section 15 shall be paid as soon as
reasonably practicable (but in no event later than 74 days) after the date that
is six months after the Participant’s separation from service (or, if earlier,
the date of the Participant’s death). The provisions of this Section 15 shall
only apply if, and to the extent, required to comply with Section 409A of the
Code.

16. Clawback.

The Restricted Stock Units are subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Restricted Stock
Units or any Shares or other cash or property received with respect to the
Restricted Stock Units (including any value received from a disposition of the
Shares acquired upon payment of the Restricted Stock Units).

 

- 5 -



--------------------------------------------------------------------------------

CORELOGIC, INC. By:      

Name: [Anand Nallathambi]

Title: [Chief Executive Officer]

Date: [Grant Date]

Acknowledged and agreed as of the Date of Grant:

Printed Name:    [Participant Name]

Date:                   [Acceptance Date]

[NOTE: GRANT WILL BE ACCEPTED ELECTRONICALLY]

 

- 6 -



--------------------------------------------------------------------------------

APPENDIX A

Certain Definitions

“Affiliate” means any entity other than the Corporation and any Subsidiary that
is affiliated with the Corporation through stock or equity ownership or
otherwise and is designated as an Affiliate for purposes of the Plan by the
Administrator.

“Change in Control” means the happening of any of the following after the date
hereof:

 

  (a) The consummation of a merger or consolidation of the Corporation with or
into another entity or any other corporate reorganization, if fifty percent
(50%) or more of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation, or
other reorganization is owned by persons who were not shareholders of the
Corporation immediately prior to such merger, consolidation, or other
reorganization.

 

  (b) The sale, transfer, or other disposition of all or substantially all of
the Corporation’s assets or the complete liquidation or dissolution of the
Corporation.

 

  (c) A change in the composition of the Board occurring within a two (2) year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who are
directors of the Corporation immediately following the consummation of the
transactions contemplated by the Separation and Distribution Agreement by and
between the Corporation and the First American Financial Corporation dated
June 1, 2010 (the “Separation Agreement”). “Incumbent Directors” shall also
include directors who are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination, but shall not include an individual not
otherwise an Incumbent Director whose election or nomination is in connection
with an actual or threatened proxy contest relating to the election of directors
to the Corporation.

 

  (d) Any transaction as a result of which any person or group is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of securities of the Corporation representing
at least thirty percent (30%) of the total voting power of the Corporation’s
then outstanding voting securities. For purposes of this paragraph, the term
“person” shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but shall exclude: (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or of a Subsidiary of the Corporation; (ii) so long as a person does not
thereafter increase such person’s beneficial ownership of the total voting power
represented by the Corporation’s then outstanding voting securities, a person
whose beneficial ownership of the total voting power represented by the
Corporation’s then outstanding voting securities increases to thirty percent
(30%) or more as a result of the acquisition of voting securities of the
Corporation by the Corporation which reduces the number of such voting
securities then outstanding; or (iii) so long as a person does not thereafter
increase such person’s beneficial ownership of the total voting power
represented by the Corporation’s then outstanding voting securities, a person
that acquires directly from the Corporation securities of the Corporation
representing at least thirty percent (30%) of the total voting power represented
by the Corporation’s then outstanding voting securities.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately before such transaction.

For the avoidance of doubt, the consummation of any or all of the transactions
in the Separation Agreement is not considered a Change in Control for purposes
of this Agreement.



--------------------------------------------------------------------------------

“Disability” means the inability to engage in any substantial gainful occupation
to which the relevant individual is suited by education, training or experience,
by reason of any medically determinable physical or mental impairment, which
condition can be expected to result in death or continues for a continuous
period of not less than twelve (12) months.

“Person” means “person” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act, including any individual, corporation, limited
liability company, partnership, trust, unincorporated organization, government
or any agency or political subdivision thereof, or any other entity or any group
of persons.

“Qualified Change in Control” means a Change in Control that qualifies as a
change in the ownership or effective control of the Corporation, or in the
ownership of a substantial portion of the assets of the Corporation, within the
meaning of Section 409A(a)(2)(A)(v) of the Code.

“Retirement” means the cessation of the Participant’s services as a member of
the Board due to his or her voluntary resignation at any time after the
Participant has either attained age 65 or has attained age 60 and served as a
member of the Board for at least five years.

“Termination” means the time when the Participant ceases the performance of
services for the Corporation, any Affiliate or Subsidiary, as applicable, for
any reason, with or without cause, including a Termination by resignation,
discharge, death, Disability or Retirement, but excluding (a) a Termination
where there is a simultaneous reemployment or continuing employment of the
Participant by the Corporation, any Affiliate or Subsidiary, (b) at the
discretion of the Administrator, a Termination that results in a temporary
severance, and (c) at the discretion of the Administrator, a Termination of an
employee of the Corporation that is immediately followed by the Participant’s
service as a non-employee director of the Board. Notwithstanding any other
provisions of the Plan or this Agreement to the contrary, a Termination shall
not be deemed to have occurred for purposes of any provision the Plan or this
Agreement providing for payment or distribution with respect to an award
constituting deferred compensation subject to Code Section 409A upon or
following a termination of employment or services unless such termination is
also a “separation from service” within the meaning of Section 409A of the Code.

 

- 8 -